Exhibit 10.7.2

 

AMENDMENT OF EMPLOYMENT AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of this 20th day
of March, 2013, by and between COLT DEFENSE LLC (“Colt”) and GERALD R. DINKEL
(“Executive”).

 

RECITALS

 

A.                                    Colt and Executive have entered into an
Employment Agreement dated as of October 4, 2010 (the “Agreement”), which
remains in full force and effect as of the date hereof.

 

B.                                    Colt and Executive wish to amend the
Agreement in the manner described herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, Colt and the Executive do hereby agree as follows.

 

1.                                      Unless otherwise stated, all defined
terms used herein that are defined in the Agreement shall have the same meaning
herein as they do in the Agreement.

 

2.                                      Paragraph 2(d) of the Agreement shall
remain in effect in accordance with its terms through and including March 31,
2013.

 

3.                                      Effective April 1, 2013, Paragraph 2(d)
of the Agreement shall be deemed deleted and replaced with the following
paragraph:

 

(d) Temporary Living Expenses.  Colt will provide Executive temporary living
expenses consisting of the rental of an apartment similar in living conditions
with the apartment being rented as of the date hereof (including continuance of
the rental of such apartment), including all periodic payment obligations under
the apartment lease, plus, to the extent paid for by the tenant, heat, hot
water, air conditioning, electricity, cable and Internet service, in each case
consistent with the payments being made with respect to the existing temporary
rental residence of Executive in West Hartford, CT.  Colt will gross up that
amount so that the receipt of these benefits will be tax neutral to Executive.

 

4.                                      Paragraph 3(a) is deleted effective
April 1, 2013 and replaced with the following:

 

(a) Base Salary.  Executive’s base salary shall be $550,000, paid in regular
installments in accordance with Colt’s payroll practices.

 

--------------------------------------------------------------------------------


 

5.                                      Except as hereinabove set forth, the
Agreement remains in full force and effect in accordance with its terms.

 

Dated as of the day and year first above written.

 

 

COLT DEFENSE LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/Daniel Standen

 

/s/ Gerald R. Dinkel

 

Daniel Standen

 

Gerald R. Dinkel

 

Chairman of the Governing Board

 

 

 

--------------------------------------------------------------------------------